Exchange of Proposed Claim Terms to     October 13, 2020
be Construed Along with Proposed
Constructions (LPR 4.1(a))
Meet and Confer Regarding Claim         October 20, 2020
Terms (LPR 4.1(b))
Close of Fact Discovery (LPR 1.3)       November 10, 2020

Opening Claim Construction Brief        November 17, 2020
(LPR 4.2(a))
Joint Appendix (LPR 4.2(b))             November 17, 2020

Responsive Claim Construction Brief     December 15, 2020
(LPR 4.2(c))
Reply Claim Construction Brief (LPR     December 29, 2020
4.2(d))
Joint Claim Construction Chart, and     January 12, 2021
Joint Status Report (LPR 4.2(f))
Exchange of Any Exhibits, Including     3 days before Claim Construction Hearing
Demonstrative Exhibits, to be Used at
Claim Construction Hearing (LPR 4.3)

Claim Construction Hearing (LPR 4.3)    January 26, 2021 at 1:00 pm.


Claim Construction Ruling               At the Court’s convenience

Commencement of Discovery               35 days prior to the close of fact discovery,
Concerning Opinions of Counsel (LPR     or the Claim Construction Ruling,
3.6)                                    whichever is later

Deadline to File Motion to Amend        14 days after entry of the Claim
Final Contentions Due to a Claim        Construction Ruling
Construction Ruling (LPR 3.4)

Close of Fact Discovery (LPR 1.3)       63 days after entry of the Claim
                                        Construction Ruling

Initial Expert Reports (LPR 5.1(b))     21 days after the close of fact discovery, or
                                        the Claim Construction Ruling, or the
                                        Amendment of Final Contentions,
                                        whichever is later

Rebuttal Expert Reports (LPR 5.1(c))    35 days after Initial Expert Reports

Completion of Expert Witness            35 days after Rebuttal Expert Reports
Depositions (LPR 5.2)


                                        2
Final Day for Filing Dispositive   28 days after the completion of expert
Motions (LPR 6.1)                  witness depositions



SO ORDERED in No. 19-cv-00941.

Date: December 11, 2020
                                       JOHN F. KNESS
                                       United States District Judge




                                   3
